                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

TAMMY LYNN WILSON                                                         PLAINTIFF

v.                                 No. 4:18-CV-00446-JM-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                         DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is REVERSED AND REMANDED.

Judgment is entered in favor of the Plaintiff.

       DATED this 21st day of February, 2019.



                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE

 
